EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

AMENDMENT TO THE CLAIMS
Regarding claim 1, “having frequency in radio frequency (RF) range” now reads --having a frequency within radio frequency (RF) range-- in lines 3-4.
Regarding claim 9, “having frequency in radio frequency (RF) range” now reads --having a frequency within radio frequency (RF) range-- in lines 5-6.
Regarding claim 17, “having frequency in radio frequency (RF) range” now reads --having a frequency within radio frequency (RF) range-- in line 4.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “a frequency divider coupled to the signal generator, the frequency divider being configured to convert the first voltage signal into a second voltage signal having at least two phases; and a buffer coupled to the frequency divider, the buffer being configured to: convert the second voltage signal into a current signal; and distribute the current signal to the at least one DAC” in view of the other limitations as called for in independent claim 1; the limitation of “a frequency divider coupled to the signal generator, the frequency divider being configured to convert the first voltage signal into a second voltage signal having at least two phases; and a buffer coupled to the frequency divider, the buffer being configured to: convert the second voltage signal into a current signal; and distribute the current signal to the at least one DAC; the at least one DAC being configured to output the current signal to the plurality of first devices” in view of the other limitations as called for in independent claim 9; and the limitation of “combining the digital input with the clock signal to generate a first voltage signal; converting the first voltage signal into a second voltage signal having at least two phases; converting the second voltage signal into a current signal; and distributing the current signal to at least one current mode DAC” in view of the other limitations as called for in independent claim 17.
Dependent claims 2-8, 10-16, and 18-20 include the above-described allowable subject matter for being dependent on independent claims 1, 9, and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849